Title: From George Washington to Thomas Johnson, 8 April 1779
From: Washington, George
To: Johnson, Thomas



Sir
Head Quarters Middle Brook 8th April 1779.

I have been honored with yours of the 26th March inclosing a Resolve of the House of Delegates for the incorporation of parts of the German Battalion and Rifle Corps into a Regiment—and another for forwarding the recruiting Service. I also at the same time received from the president of the Senate and the Speaker of the House of Delegates two Resolves—one empowering me fully to settle the Rank of the Officers of the Maryland line—the other allowing half pay for life to such Officers as shall remain in service during the War.
By an allotment of the quota of troops to be raised by each State, made by Congress the 26th Feby 1778, the German Battalion was wholly attached to the State of Maryland and considered as her 8th Regt since which it hath done duty in that line. Had not this been the case, the incorporation of such parts of that Regiment and Rifle Corps as are deemed properly to belong to Maryland would still be attended with the greatest inconveniencies, particularly in regard to reconciling the Ranks of the Officers⟨.⟩ Colo. Rawlins and most of his being elder than Colo. Weltner and those of the German would supersede them upon incorporation. Indeed Colo. Weltner would not only be superseded but he must be supernumerary. In short, the difficulties attending the measure recommended are more than can be conceived, and I am convinced by experience that it cannot be carried into execution without totally deranging the German Regiment.
In January last, Congress, to make some provision for Colo. Rawlins and his Officers, resolved that he should increase his remaining Men (who are not more than 70 or 80) to three Companies to be commanded by him as a separate Corps. The times of most of the old Men are near expiring and whether they will reinlist I cannot say. I entertain a very high opinion of the merits of Colo. Rawlins and his Officers, and have interested myself much in their behalf. It is to be regretted that they were not provided for in the States to which they belong, when the Army was new modelled in 1776, but as they were not, after a variety of plans had been thought of, that above mentioned was esteemed the most eligible, and indeed the only one that could be adopted, as the introduction of those Gentlemen into the line would have been impracticable.
I have, agreeable to the powers vested in me, appointed a Board of General Officers to take into consideration and report to me the rank of the Maryland line. I do not imagine that it will be possible to give general satisfaction, but I am convinced, that the Gentlemen, who have the Business in hand, will pay the strictest attention to the claims of all parties, and give the most disinterested decision—Whatever that decision may be, I hope it may be considered by the State as definitive, and that they will not in future pay any regard to the importunities of those who may be discontented with the arrangement which is about to be made.
I have sent off as many Officers as can possibly be spared, with recruiting Serjeants Drums and Fifes. They are directed to wait upon your Excellency for instructions and Money—I have but one matter to recommend, which is, that the Officers be ordered in the most express manner not to inlist any British Deserter under the penalty of being obliged to refund the Bounty, as the Recruit, upon being discovered to be a Deserter, will be dismissed the service. Those people not only debauch our other troops, but are sure to desert again to the enemy upon the appearance of an offer of pardon, or any the least encouragement, and more than probably carry others with them—I have the honor to be Your Excellencys Most obt
Go: Washington
